Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Schedule 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Section 240.14a -11(c) or Section 240.14a -12 QUAKER FABRIC CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: QUAKER FABRIC CORPORATION 941 Grinnell Street Fall River, Massachusetts 02721 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS May 25, 2007 To: The Stockholders of Q UAKER F ABRIC C ORPORATION NOTICE IS HEREBY GIVEN that the Annual Meeting of the Stockholders of Q UAKER F ABRIC C ORPORATION (the Company) will be held at the corporate offices of Quaker Fabric Corporation, 1082 Davol Street, Fall River, MA 02720, on May 25, 2007 at 11:00 a.m. for the following purposes: 1. To elect four directors to serve until the next Annual Meeting of Stockholders and until their successors shall have been elected and qualified; and 2. To transact such other business as may properly be brought before the meeting and all adjournments thereof. The Board of Directors has fixed the close of business on April 11, 2007 as the record date for the determination of stockholders entitled to notice of and to vote at this meeting. The stock transfer books will not be closed. By Order of the Board of Directors, C YNTHIA L. G ORDAN Vice President, Secretary and General Counsel Fall River, Massachusetts April 25, 2007 ALL STOCKHOLDERS ARE CORDIALLY INVITED TO ATTEND THE MEETING IN PERSON. WHETHER OR NOT YOU EXPECT TO ATTEND THE MEETING, PLEASE COMPLETE, DATE, SIGN, AND RETURN THE ENCLOSED PROXY AS PROMPTLY AS POSSIBLE IN ORDER TO ENSURE YOUR REPRESENTATION AT THE MEETING. A PREPAID ENVELOPE IS ENCLOSED FOR THAT PURPOSE. EVEN IF YOU HAVE VOTED YOUR PROXY, YOU MAY STILL VOTE IN PERSON IF YOU ATTEND THE MEETING. PLEASE NOTE, HOWEVER, THAT IF YOUR SHARES ARE HELD OF RECORD BY A BROKER, BANK OR OTHER NOMINEE AND YOU WISH TO ATTEND AND VOTE AT THE MEETING, YOU MUST OBTAIN FROM SUCH BROKER, BANK OR OTHER NOMINEE, A PROXY ISSUED IN YOUR NAME. 2 QUAKER FABRIC CORPORATION 941 Grinnell Street Fall River, Massachusetts 02721 P R O X Y S TAT E M E N T ANNUAL MEETING OF STOCKHOLDERSMay 25, 2007 GENERAL INFORMATION This Proxy Statement is furnished in connection with the solicitation of proxies by the Board of Directors of Quaker Fabric Corporation (the Company or Quaker) for the Annual Meeting of Stockholders to be held on May 25, 2007 at 11:00 a.m., local time, at the corporate offices of Quaker Fabric Corporation, 1082 Davol Street, Fall River, MA 02720. This Proxy Statement and the enclosed form of proxy were first sent to stockholders commencing on or about April 25, 2007. A copy of the Companys Annual Report for the fiscal year ended December 30, 2006 (Fiscal 2006) is being sent to stockholders together with this Proxy Statement. The cost of this solicitation will be borne by the Company. In addition to the use of the mails, proxies may be solicited personally, or by telephone or e-mail by directors, officers and employees of the Company who will receive no additional compensation therefor. Arrangements will be made with brokerage houses and other custodians, nominees and fiduciaries to forward solicitation materials to beneficial owners of shares held of record by such persons, and the Company will reimburse such persons for reasonable out-of-pocket expenses incurred by them in so doing. A stockholder who executes the accompanying form of proxy may revoke it (i) by written notice of revocation or a later dated proxy sent to the Company at 941 Grinnell Street, Fall River, Massachusetts 02721, Attn: Cynthia L. Gordan, Vice President, Secretary and General Counsel, and received by the Company prior to the vote, or (ii) by personal attendance and withdrawal of the proxy at the Annual Meeting of Stockholders. All shares represented by valid proxies received pursuant to the solicitation and prior to the meeting and not revoked before they are exercised will be voted, and, if a choice is specified with respect to any matter to be acted upon, the shares will be voted in accordance with such specification. VOTING SECURITIES OUTSTANDING Only stockholders of record at the close of business on April 11, 2007 will be entitled to vote at the Annual Meeting of Stockholders. As of the close of business on April 11, 2007, the Company had outstanding 16,876,918 shares of Common Stock, par value $0.01 per share (the Common Stock), which are the only outstanding voting securities of the Company. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth, as of March 16, 2007, shares of the Companys Common Stock beneficially owned by (i) each person who is known by the Company to own beneficially more than 5% of the outstanding shares of the Companys Common Stock (and the respective addresses of such beneficial owners), (ii) each director and nominee for director of the Company, (iii) each of the executive officers named in the Summary Compensation Table, and (iv) all current directors and executive officers of the Company as a group, based on information furnished by the respective entities and individuals. The number of shares beneficially owned by each 5% holder, director or executive officer is determined by the rules of the SEC, and the information does not necessarily indicate beneficial ownership for any other purpose. Under such rules, beneficial ownership includes any shares over which the person or entity has sole or shared voting power or investment power and also any shares that the person or entity can acquire within 60 days of March 16, 2007 through the exercise of any stock option or other right. For purposes of computing the percentage of outstanding shares of common stock held by each person or entity, any shares that the person or entity has the right to acquire within 60 days after March 16, 2007 are deemed to be outstanding with respect to such person or entity but are not deemed to be outstanding for the purpose of computing the percentage of ownership of any other person or entity. Unless otherwise indicated, each person or entity has sole investment and voting power (or shares such power with his or her spouse) over the shares set forth in the following table. The inclusion in the table below of any shares deemed beneficially owned does not constitute an admission of beneficial ownership of those shares. As of March 16, 2007, there were 16,876,918 shares of common stock issued and outstanding. 3 Name and Address Shares Percent Larry A. Liebenow(1)(2) % Duncan Whitehead(1)(3) % Nortex Holdings, Inc.(4) % Aegis Financial Corporation(5) % Dimensional Fund Advisors LP(6) % Wells Fargo & Company(7) % Ingalls & Snyder, LLC (8) % Sangwoo Ahn(1)(9) % Paul J. Kelly(1)(10) % M. Beatrice Spires(1)(11) % Thomas Muzekari(1)(12) * Jerry I. Porras(13) * Eriberto R. Scocimara(14) * All executive officers and directors as a group (11 persons) % * Less than 1% The address for the named individual is c/o Quaker Fabric Corporation, 941 Grinnell Street, Fall River, Massachusetts 02721. Consists of (i) 95,000 shares of Common Stock owned directly by Mr. Liebenow, (ii) 600,000 shares of Common Stock which Mr. Liebenow has the right to acquire within the next 60 days pursuant to the 1997 and 2004 Stock Option Plans (as hereinafter defined) and (iii) the shares of Common Stock beneficially owned by Mr. Liebenow through Nortex Holdings, Inc. (Nortex Holdings). Mr. Liebenow owns 80.11% of the outstanding shares of
